Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 219TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 28th day of April, 2015, the
cause on appeal to revise or reverse the judgment between

MICHELLE JAHNER, Appellant                           On Appeal from the 219th Judicial District
                                                     Court, Collin County, Texas
No. 05-15-00225-CV          V.                       Trial Court Cause No. 219-55510-2014.
                                                     Opinion delivered by Justice Lang-Miers.
ASHLYN JAHNER, Appellee                              Chief Justice Wright and Justice Stoddart
                                                     participating.

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee ASHLYN JAHNER recover her costs of this appeal from
appellant MICHELLE JAHNER.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 8th day of July, 2015.




                                                                       LISA MATZ, Clerk